[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                 No. 11-11854                  ELEVENTH CIRCUIT
                             Non-Argument Calendar               OCTOBER 17, 2011
                           ________________________                 JOHN LEY
                                                                     CLERK
                        D.C. Docket No. 1:10-cv-22409-AJ

THE WEITZ COMPANY, LLC,

                                                               Plaintiff-Appellant,

                                       versus

TREMCO INCORPORATED OF OHIO,

                                                               Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                               (October 17, 2011)

Before TJOFLAT, WILSON and FAY, Circuit Judges.

PER CURIAM:

      The sole issue in this appeal is whether the district court erred in dismissing

under the doctrine of res adjudicata Weitz’s claim that “Tremco’s negligent
advice regarding the sufficiency of the subcontractor’s installation of Tremco’s

product caused Weitz millions of dollars in damages because it had to replace the

materials constructed over the improperly installed waterproofing material.”

Appellant’s Br. at 1. For the reasons the district court stated in its dispositive

order of March 28, 2011, we agree that the doctrine barred Weitz’s claim.

      AFFIRMED.




                                           2